Filed by Burlington Northern Santa Fe Corporation pursuant to Rule 425 under the Securities Act of 1933 and deemed filed pursuant to Rule 14a-12 of the Securities Exchange Act of 1934 Subject Company: Burlington Northern Santa Fe Corporation Commission File No.: 1-11535 On December 10, 2009, Burlington Northern Santa Fe Corporation (“BNSF”) issued the following press release in connection with the proposed acquisition by Berkshire Hathaway Inc. of BNSF: Investor Contact: Linda Hurt (817) 352-6452 Media Contact: John Ambler (817) 867-6407 Burlington Northern Santa Fe Announces Date of Special Meeting ofStockholders for
